Citation Nr: 0721144	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.	

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATIVE

The American Legion

ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1980 to 
March 2001. 

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2004 rating decision by the 
St. Petersburg Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that in part denied the veteran's 
claims for service connection for a left ankle disability and 
residuals of a right ankle sprain.

In August 2004, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
("CAVC").  In a September 2006 Order, the CAVC affirmed in 
part, vacated in part and remanded in part the May 2004 Board 
decision.  

The CAVC concluded that the Board failed to provide an 
adequate statement of reasons and bases for its decisions 
regarding the ankle claims because the record did not include 
adequate medical evidence to substantiate the Board's 
decision to deny the claims.  See 38 U.S.C.A. § 7104(d)(1) 
(2002) (a Board decision must include a statement of reasons 
and bases for conclusions).  Tucker v. West, 11 Vet.App. 369, 
374 (1998) (holding that a remand is the only remedy for an 
inadequate statement of reasons or bases).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran's claimed left ankle disability was denied 
service connection on the bases that it preexisted military 
service; there was no mention of signs or symptoms associated 
with the left ankle while the veteran was in-service; and the 
presumption of aggravation of a preexisting disorder did not 
apply.  

However, as the CAVC noted, the Board failed to discuss an 
April 1983 service medical record that recorded a left ankle 
injury where the veteran was seen after twisting his ankle.  
The Board was required to discuss that evidence in its 
decision.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  On 
his entrance examination, the veteran reported that he 
fractured his left fibula when he was 10 years old, but that 
he had not had any problems since that time.  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2006).  A new medical examination and 
opinion is necessary to determine whether the veteran's 
injury to his left ankle prior to service is related to the 
left ankle injury sustained in-service and his current 
disability, if diagnosed.  

Although the veteran was provided a medical examination in 
May 2001, the examination report does not indicate that there 
was an examination of the veteran's ankles other than to 
state that the veteran's deep tendon reflexes were normal.  
This report is insufficient for making a determination 
regarding the veteran's entitlement to service connection.

Additionally, the Board previously denied the veteran's claim 
for residuals of a right ankle sprain because after reviewing 
the record, it determined the in-service injury noted on his 
service medical records was "acute and transitory and 
resolved without chronical residuals."  The CAVC has 
specifically stated that this is an impermissible medical 
conclusion because the degree of an injury and whether any 
disabilities resulted therefrom are medical assessments that 
the Board is not competent to render in the first instance.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Flash 
v. Brown, 8 Vet. App. 332, 339 (1995) (Board may not rely on 
its own unsubstantiated medical conclusions).  Although the 
Board is required to accept the medical authority proffered 
by a claimant in support of a claim, it may not refute such 
expert medical conclusions merely with its own 
unsubstantiated medical opinions. Colvin, 1 Vet. App. 171.

As with the veteran's left ankle, although the veteran 
underwent a VA examination in May 2001, the report regarding 
his ankles is insufficient to make a determination regarding 
service connection.  Therefore, the veteran should be 
afforded a medical examination to determine the nature and 
etiology of any current right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
left ankle and right ankle condition.  The 
examining physician is requested to review 
pertinent documents in the claims file, 
including the service medical records, in 
detail, and to render an opinion as to 
whether the veteran's injuries, if 
currently diagnosed, are of in-service 
origin or otherwise related thereto - 
i.e., whether any noted left or right 
ankle disorder was incurred in, or 
aggravated by, any incident of active 
military service. 

Specifically, the examiner must render an 
opinion as to:  (a) whether the veteran 
has a left ankle disorder that was either 
caused by military service, or if found to 
have preexisted such military service, was 
aggravated therefrom; and (b) whether the 
veteran has a right ankle disorder that is 
the result of a September 1994 right ankle 
sprain, or any other incident of military 
service.:

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

2. Thereafter, the veteran's claims of 
entitlement to service connection for a 
left ankle disability and a right ankle 
sprain should be readjudicated.  If the 
benefits sought on appeal remain all or in 
part denied, the veteran should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further review, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)





